          Case 6:19-bk-00511-KSJ         Doc 125     Filed 02/14/19    Page 1 of 1



                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION
                                www.flmb.uscourts.gov
In re:

IPS Worldwide, LLC,                                  Case No. 6:19-bk-00511-KSJ
                                                     Chapter 11
      Debtor.
__________________________________/

                    APPOINTMENT OF CHAPTER 11 EXAMINER

         Pursuant to this Court’s Order Granting United States Trustee’s Motion and Directing

the Appointment of a Chapter 11 Examiner (Doc. No. 124), the United States Trustee for

Region 21 appoints the following person as the Examiner:

                           Maria M. Yip, CPA, CFE, CIRA, CFF
                                      Yip Associates
                              2 S. Biscayne Blvd, Suite 2690
                                   Miami, Florida 33131
                                   Office: 305-569-0550
                                   Fax: 1-888-632-2672
                                E-mail: myip@yipcpa.com

This appointment is made on February 14, 2019.

                                      Daniel M. McDermott
                                      United States Trustee, Region 21

                                        /s/ Charles R. Sterbach
                                      Charles R. Sterbach
                                      Assistant United States Trustee
                                      United States Department of Justice
                                      Office of the United States Trustee
                                      Arizona Bar No.: 009315
                                      George C. Young Federal Building and Courthouse
                                      400 W. Washington Street, Suite 1100
                                      Orlando, FL 32801
                                      Telephone No.: (407) 648-6301, Ext. 121
                                      Facsimile No.: (407) 648-6323
                                      Charles.R.Sterbach@usdoj.gov
